Exhibit 10.9 (dd)

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Separation Agreement”) is
entered into by and between JOSEPH D. SANSONE (“Sansone”) an individual residing
in the State of Georgia, and PEDIATRIC SERVICES OF AMERICA, INC., a Delaware
corporation (“PSA”).

 

WHEREAS, Sansone has been an employee of PSA pursuant to an Amended and Restated
Employment Agreement dated November 7, 2002 (the “Employment Agreement”); and

 

WHEREAS, Sansone and PSA have decided to terminate the Employment Agreement and
the employment relationship; and

 

WHEREAS, Sansone and PSA wish to memorialize in writing the terms upon which the
employment relationship is being terminated;

 

THEREFORE, Sansone and PSA agree as follows:

 

1. Termination of Employment.

 

(a) Termination of Employment. Sansone’s employment with PSA shall end effective
August 9, 2004 (the “Separation Date”).

 

(b) Termination of Employment Agreement. Effective as of the Separation Date,
Sansone and PSA agree that the Employment Agreement shall be of no further force
and effect, and shall be superseded in all regards by this Separation Agreement.
From and after the Separation Date, neither Sansone nor PSA shall have any
ongoing obligations toward the other pursuant to the Employment Agreement,
except as may be expressly stated in this Separation Agreement.

 

(c) Resignation as Officer and Director. Sansone resigns his position as an
officer and director of PSA effective as of the Separation Date. In addition,
Sansone resigns his position as an officer and director of each of the direct
and indirect subsidiaries of PSA effective as of the Separation Date.
Furthermore, Sansone resigns, as of the Separation Date, from any and all PSA
positions to which he was elected or appointed, including but not limited to any
and all positions under PSA employee benefit plans, and positions in which
Sansone was charged with fiduciary responsibility or was an official
representative of PSA.

 

(d) Resignation from Other Organizations. Sansone agrees to resign from his
position as a director of the American Association for Home Care, and to take
necessary steps to transfer his membership in that organization and other
similar organizations to an appropriate representative of PSA.

 

2. Transition. Both before and after the Separation Date, Sansone will assist
PSA with (a) the transition of his existing duties to the person(s) designated
by the Board of Directors of PSA; (b) execution of any documentation necessary
to transfer any licenses or similar documents relating to PSA’s business; (c)
cooperation with PSA’s communication plan regarding Sansone’s separation from
PSA and related public communications; and (d) any litigation or arbitration
proceeding that currently exists or may arise in the future relating to matters
as to which Sansone had relevant knowledge during his employment with PSA.



--------------------------------------------------------------------------------

3. Compensation and Benefits.

 

(a) Severance Payments. Sansone shall receive severance payments totaling
$1,289,808.00, representing the sum of $1,066,667 in severance pay, $210,000 for
his final year bonus, and $13,141 in accrued vacation. These severance payments
shall be made in three installments. The first payment shall be in the amount of
$644,904.00, and shall be made within five (5) business days following the
Effective Date (as defined in section 5(b) below). The second payment shall be
in the amount of $322,452.00 and shall be made on or before August 9, 2005. The
third payment shall be in the amount of $322,452.00 and shall be made on or
before August 9, 2006. For purposes of this Separation Agreement, the period
from the Separation Date until August 9, 2006 shall be referred to as the
“Severance Period.” In the event of Sansone’s death during the Severance Period,
the remainder of the severance payments shall be made to Sansone’s estate.

 

(b) Health insurance. PSA shall reimburse Sansone for health insurance coverage
for Sansone and his wife, to the extent reasonably commercially available, for a
period of thirty-two (32) months following the Separation Date (the “Health
Insurance Period”). Such insurance coverage shall be provided, at the election
of PSA, by means of: (i) an individual policy purchased through an outside
insurance carrier providing benefits reasonably comparable to those provided by
PSA’s group health insurance plan; (ii) continuation of Sansone’s participation
in PSA’s group health insurance plan pursuant to COBRA; or (iii) some
combination of COBRA coverage and an outside individual policy. PSA shall
reimburse Sansone for the cost of such coverage less the premium amounts Sansone
would have paid had he remained a participant in PSA’s group health insurance
plan as a regular employee. In the event that an outside individual policy is
utilized and is in force at the end of the Health Insurance Period, Sansone
shall be permitted to continue his health insurance coverage at his own expense
to the extent permitted by the terms of the insurance policy. In the event that
Sansone obtains alternative employment in connection with which he is offered
health insurance coverage through his new employer during the Health Insurance
Period, PSA’s obligations under this paragraph shall cease. In the event of
Sansone’s death during the Health Insurance Period while receiving reimbursement
payments under this subsection, PSA will make reasonable efforts to continue the
health insurance benefits provided in this section for Sansone’s spouse for the
remainder of the Health Insurance Period.

 

(c) Stock Options. All unexercised stock options granted to Sansone prior to the
Separation Date shall be deemed immediately fully vested and exercisable as of
the Effective Date, and shall remain exercisable thereafter for the remainder of
their respective maximum terms, notwithstanding Sansone’s termination of
employment with PSA. PSA shall take such steps as are necessary to effectuate
such acceleration of vesting and extension of the exercisability of such options
beyond their otherwise applicable expiration date upon termination of
employment. The stock options shall remain subject to their terms and conditions
(and the terms and conditions of the respective option plans under which they
were issued), other than as explicitly provided herein. Sansone acknowledges
that the implementation of the modifications to his outstanding unexercised
Incentive Stock Options contemplated in this subsection will have the effect of
converting such options to Nonqualified Stock Options for purposes of the
Internal Revenue Code of 1986, as amended.

 

- 2 -



--------------------------------------------------------------------------------

(d) Deferred Compensation. Upon the Separation Date, Sansone shall cease to
participate in the Pediatric Services of America, Inc. Non-Qualified Deferred
Compensation Plan (the “DCP”). Accordingly, as provided under the DCP, no
payments made to Sansone after the Separation Date, including without limitation
any payments made pursuant to this Separation Agreement, shall be eligible for
deferral or otherwise considered part of Sansone’s Plan Year Compensation as
defined in the DCP. Sansone acknowledges that, pursuant to the DCP, he has 30
days from the Separation Date to elect whether to receive benefits under the DCP
in a lump sum or in installments over five years, and that if he fails to make
such an election, he will receive his DCP benefits in a lump sum.

 

(e) Cellular Phone. Sansone shall be permitted to retain the cellular telephone
provided to him by PSA during his employment. PSA shall make reasonable efforts
to transfer the telephone number(s) associated with such equipment to Sansone’s
personal accounts. Sansone shall be solely responsible for all usage fees for
the cellular telephone after the Separation Date. Sansone shall indemnify,
defend and hold harmless PSA, its affiliates, directors, officers, employees and
agents, and all their affiliates (collectively, the “Indemnified Parties”), from
and against any and all losses, including reasonable attorneys’ fees, directly
or indirectly incurred by any Indemnified Party that arise out of Sansone’s use
of such devices and telephone numbers after the Separation Date.

 

(f) Electronic Mail. For a period of at least ninety (90) days following the
Separation Date, PSA shall make reasonable efforts to forward to Sansone’s
personal e-mail account those e-mail messages directed to Sansone’s PSA e-mail
address. PSA may retain electronic copies of all such messages in its computer
system.

 

(g) Automobile. Sansone may purchase from PSA the 2003 Mercedes S430 automobile
provided for his use as of the Separation Date, at a price equal to the value of
such automobile shown on PSA’s accounting records as of the Separation Date, if
Sansone so elects by providing written notice to the Chief Financial Officer of
PSA within ten (10) days after the Separation Date, along with a certified check
in the amount of the purchase price. Sansone shall be responsible for all costs
associated with such transaction, including but not limited to taxes, license
and transfer fees. If Sansone elects not to purchase the automobile in
accordance with this paragraph, he shall return it to PSA within ten (10) days
after the Separation Date.

 

(h) Other benefits. Except as otherwise expressly stated herein, all employee
benefits and other compensation provided by PSA to Sansone shall cease as of the
Separation Date.

 

4. Release by Sansone. Except as to claims arising out of PSA’s promises and
obligations under this Separation Agreement, Sansone, on behalf of himself and
his spouse, heirs, executors, administrators, assigns, insurers, attorneys and
other persons or entities, acting or purporting to act on his behalf
(collectively, the “Sansone Parties”), does hereby irrevocably and
unconditionally release, acquit and forever discharge Pediatric Services of
America, Inc. (a Delaware corporation) and its subsidiaries (including but not
limited to PSA Capital, Inc., a

 

- 3 -



--------------------------------------------------------------------------------

Delaware corporation; PSA Licensing, Inc., a Delaware corporation; PSA
Properties, Inc., a Delaware corporation; Pediatric Services of America, Inc., a
Georgia corporation; and Pediatric Home Nursing Services, Inc. a New York
corporation), and each of their affiliates, directors, officers, employees,
partners, agents, representatives, predecessors, successors, assigns, insurers,
and attorneys (collectively, the “PSA Parties”), from any and all actions,
causes of action, suits, claims, obligations, liabilities, debts, demands,
contentions, damages, judgments, levies and executions of any kind, whether in
law or in equity, known or unknown, including but not limited to claims which
the Sansone Parties have or have had against the PSA Parties by reason of,
arising out of, related to, or resulting from Sansone’s employment with PSA or
the termination thereof.

 

The claims released herein specifically include, but are not limited to, any
claims arising in tort or contract, any claim based on wrongful discharge, any
claim based on breach of contract, and any claim arising under federal, state,
or local law prohibiting race, sex, age, religion, national origin, handicap,
disability or other forms of discrimination. This release specifically includes
any claim which the Sansone Parties have or have had under Georgia state law
regarding employment discrimination or wages; Title VII of the Civil Rights Act
of 1964, as amended; 42 U.S.C. § 1981; the Age Discrimination in Employment Act,
as amended; the Americans with Disabilities Act; the Family and Medical Leave
Act (including any reinstatement rights thereunder); and the Employee Retirement
Income Security Act, as amended. The claims released herein also specifically
include any claims for attorney’s fees or expenses of litigation arising out of
any dispute between the Sansone Parties and the PSA Parties relating to any
claim released herein.

 

5. Representations by Sansone.

 

(a) Sansone represents and warrants to the PSA Parties that he has read this
Separation Agreement and fully understands the effect hereof, that he executes
this Separation Agreement of his own free will and accord for the consideration
set forth herein, and that he is not relying on any representations whatsoever
of PSA, other than those set forth herein, as an inducement to enter into this
Separation Agreement.

 

(b) Sansone has had the opportunity to discuss this Separation Agreement with an
attorney, and he has been encouraged by PSA to do so. Sansone covenants and
agrees that he has been given at least twenty-one (21) days to contemplate the
terms of this Separation Agreement before executing it, and that if he chooses
to execute it in fewer than 21 days, he does so of his own free will and
volition. Further, after execution of this Separation Agreement, Sansone has
seven (7) days to revoke it by delivering written notice to the Chief Financial
Officer of PSA of his decision to revoke this Separation Agreement. This
Separation Agreement shall not become effective or enforceable until the eighth
day after the date on which Sansone executes this Separation Agreement (the
“Effective Date”).

 

(c) Sansone further represents and warrants to the PSA Parties that no
litigation or other proceeding has been filed or is pending by the Sansone
Parties against the PSA Parties; that no person or entity other than Sansone has
or has had any interest in the matters released herein; that Sansone has the
sole right, capacity, and exclusive authority to execute this Separation
Agreement; and that Sansone has not sold, assigned, transferred, conveyed or
otherwise disposed of any of the claims, demands, obligations, or causes of
action released herein.

 

- 4 -



--------------------------------------------------------------------------------

6. Attorney’s fees. In any subsequent litigation or other proceeding to enforce
the terms of this Separation Agreement, whether initiated by Sansone or PSA, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
costs, expert witness fees and costs, and court costs, from the other party.

 

7. Restrictive Covenants.

 

(a) Background. During his employment with PSA, Sansone has had intimate
knowledge of all aspects of PSA’s business, including its strategic plans and
its financial information. In his role as Chief Executive Officer of PSA,
Sansone has also developed ongoing business relationships with Medicaid programs
in the states in which PSA does business, as well as with the managed care
companies with which PSA does business. Because of his vast knowledge and his
relationships, PSA would suffer significant and irreparable harm if Sansone were
to engage in the conduct prohibited by this Section 7. Accordingly, Sansone
agrees to the following restrictions.

 

(b) Noncompetition. During the Restricted Period, Sansone will not, directly or
indirectly, on his own behalf or on behalf of another, acquire an ownership
interest in or act in the capacity of a director, officer, manager, supervisor,
partner or consultant for any business which engages in one or more of the
Restricted Lines of Business (as defined below) in the Restricted Territory (as
defined below). This paragraph shall not restrict Sansone from acquiring not
more than two percent (2%) of the common stock of any publicly-traded
corporation. This paragraph also shall not restrict Sansone from becoming
employed by a company which engages in the Restricted Lines of Business, as long
as Sansone’s services for such employer are entirely separate from and unrelated
to the Restricted Lines of Business and Sansone otherwise complies with the
confidentiality and nonrecruitment restrictions of this Section 7.

 

(c) Nonrecruitment of Employees. During the Restricted Period, Sansone will not,
directly or indirectly, on his own behalf or on behalf of another, solicit for
employment or hire any employee of PSA or its subsidiaries or otherwise induce
any employee of PSA or its subsidiaries to terminate his/her employment. This
paragraph shall not restrict Sansone from soliciting or hiring any member of his
immediate family.

 

(d) Confidentiality. During Sansone’s employment with PSA, he has had access to
and become familiar with information that the parties acknowledge to be
confidential, valuable and uniquely proprietary information. During the
Restricted Period, Sansone shall neither use nor disclose for any purpose any
confidential or proprietary information relating to the financial condition or
the manner of doing business or the property of PSA, its customers and business
associates, other than to his attorney for the purpose of securing legal advice
concerning this Separation Agreement. In the case of information which
constitutes trade secrets under applicable state law, Sansone agrees to maintain
the secrecy of such information for so long as the law permits such information
to be protected from disclosure.

 

- 5 -



--------------------------------------------------------------------------------

(e) Return of Property. Sansone hereby represents and warrants that, except as
otherwise provided in this Separation Agreement, no later than the Separation
Date, he has or will have returned to PSA all documents or other property
(including copies thereof) of any nature which relate to or contain information
concerning PSA or the PSA Parties, or its or their customers and business
associates, as well as any other equipment or property belonging to PSA or the
PSA Parties.

 

(f) Nondisparagement. During the Restricted Period, Sansone will not make any
statements that are derogatory or disparaging towards PSA or the PSA Parties or
PSA’s management, products, or services, and PSA will not make any statements
that are derogatory or disparaging toward Sansone or his professional
reputation.

 

(g) Definitions. For purposes of this Section 7, the following terms shall have
the following meanings:

 

(i) Restricted Period. The Restricted Period shall refer to that period of time
beginning on the Separation Date and ending on August 9, 2006.

 

(ii) Restricted Lines of Business. The Restricted Lines of Business shall
include the following business lines that PSA (through its subsidiaries) was
either operating or actively considering operating as of the Separation Date:

 

(1) Pediatric Nursing Services, including private duty home nursing services for
pediatric patients with illnesses and conditions such as bronchopulmonary
dysplasia, digestive and absorptive diseases, congenital heart defects and other
cardiovascular disorders, cancer, cerebral palsy, cystic fibrosis, obstructive
and restrictive pulmonary disease such as bronchitis or asthma, endocrinology
disorders, hemophilia, orthopedic conditions and post surgical needs, as well as
intermittent home visits for patients with a lower level of acuity. In addition,
these services include staffing contracts for educational institutions and
systems and pediatric skilled nursing facilities.

 

(2) Care centers similar to PSA’s Prescribed Pediatric Extended Care Centers,
which provide, among other services, daily medical care and physical,
occupational, and other forms of therapy for medically fragile, chronically ill
and developmentally delayed children.

 

(3) Specialty Pharmacy and Infusion Therapy Services, which provide
pharmaceutical products and services for patients in the home and physician
offices. Pharmacy services include clinical drug management, patient counseling,
compliance monitoring, side effect management, educational information and
reimbursement services for complex drug regimens. Specialty pharmacy provides
self-injectable biotech medications for chronic diseases. Infusion therapy
involves the intravenous administration of nutrients, antibiotics and other
medications. Specialty Pharmacy and Infusion Therapy Services address a wide
variety of patient needs including hemophilia therapy, antibiotic and other
anti-infective therapies, total parenteral nutrition therapy, pain

 

- 6 -



--------------------------------------------------------------------------------

management therapy, growth hormone therapy, immunomodular therapy and
chemotherapy, osteomyelitis, bacterial endocarditis, cellulitis, septic
arthritis wound infections, recurrent infections associated with the kidney and
urinary tract, and AIDS. In addition, these services include therapies provided
to terminally or chronically ill patients suffering from acute or chronic pain,
patients with impaired or altered digestive tracts due to gastrointestinal
illness, patients suffering from various types of cancer, patients requiring
treatment for congestive heart failure and patients with chronic conditions such
as hemophilia, cystic fibrosis, juvenile rheumatoid arthritis, multiple
sclerosis and endocrinology disorders. This line of business also includes a
mail order medication service that provides physician prescribed unit dose
medications to respiratory therapy patients.

 

(4) Respiratory Therapy and Home Medical Equipment Services, including (A) the
rental, sale, delivery and setup in accordance with physician prescriptions of
equipment such as ventilators, oxygen concentrators, liquid oxygen systems, high
pressure oxygen cylinders, apnea monitors and nebulizers, (B) period evaluation
and maintenance or equipment, and (C) delivery and setup of disposable supplies
necessary for the operation of the equipment to pediatric patients in the home.
These services are provided to patients with a variety of conditions including
obstructive and restrictive pulmonary diseases, neurologically related
respiratory problems, cystic fibrosis, congenital heart defects and cancer. This
line of business also provides rental, sale and service of home medical
equipment and respiratory therapy services to adult patients with a focus on
high-technology products including, but not limited to, ventilators, oxygen
concentrators, liquid oxygen systems, continuous positive airway pressure
devices (“CPAP”), bi-level assist devices (“Bi-PAP”), and oximetry and apnea
monitors.

 

(5) Pediatric Case Management Services.

 

(iii) Restricted Territory. The Restricted Territory is the area that is within
a 25-mile radius of each location of PSA (including its subsidiaries) as of the
Separation Date, more specifically identified on Exhibit A hereto.

 

(h) Remedies. The parties acknowledge that the restrictions contained in this
Section 7 are reasonable and appropriate for the protection of PSA’s legitimate
business interests, and that they will not unduly impair Sansone’s ability to
find other employment. Sansone acknowledges and agrees that, in the event of a
violation of one or more of Sansone’s covenants in this Section 7 or in Section
2, in addition to and not in lieu of any other remedy to which PSA may be
entitled, PSA shall be permitted to seek and obtain immediate injunctive relief,
restraining further violations by Sansone, in a court of competent jurisdiction,
and without the necessity for posting of a bond or other security. In addition
to and not in lieu of any other remedy to which PSA may be entitled, no further
payments or benefits of any kind that would otherwise inure to Sansone pursuant
to Section 3 of this Separation Agreement shall accrue or be owed, and all
future payments and benefits hereunder shall be forfeited, immediately upon
Sansone’s violation of any of the covenants in Sections 2 or 7 of this
Separation Agreement.

 

- 7 -



--------------------------------------------------------------------------------

8. No Admission of Liability. This Separation Agreement shall not be construed
as an admission of liability by PSA or an admission that PSA has acted in any
way wrongfully towards Sansone. The parties specifically deny and disclaim any
such liability or wrongful conduct.

 

9. Confidentiality of Agreement. Sansone will treat the terms of this Separation
Agreement as confidential and will not disclose the terms of this Separation
Agreement to anyone except his spouse, attorney, accountant or financial
advisor, or except as may be required by law or agreed to in writing by PSA.
Sansone shall notify his spouse, attorney, accountant and/or financial advisor
of the confidential nature of this Separation Agreement.

 

10. Taxation and Withholding. Sansone acknowledges that payments and benefits
hereunder may be taxable and that PSA makes no representation or warranty
regarding the income tax effects of any payment or benefit provided hereunder.
Sansone shall be solely responsible for his liability with respect to all
payments and benefits provided under this Separation Agreement. PSA may withhold
from any amounts payable under this Separation Agreement such federal, state or
local taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

 

11. Severability. In the event any portion or clause of this Separation
Agreement is deemed invalid or unenforceable in a court of law, the remainder of
the Separation Agreement shall be severed from the invalid or unenforceable
portion.

 

12. Entire Agreement. Any prior agreement (whether written or oral) between the
parties with respect to the subject matter of this Separation Agreement,
including the Employment Agreement dated November 7, 2002, is null and void, as
this Separation Agreement expresses the entire agreement of the parties with
respect to its subject matter. This Separation Agreement may only be modified in
writing signed by both parties.

 

13. Assignment. This Separation Agreement shall accrue to the benefit of PSA and
its successors and assigns, and shall be freely assignable to any entity with
which PSA may merge or otherwise combine, or to which PSA may transfer
substantial assets. This Separation Agreement is personal to Sansone and may not
be assigned by him.

 

14. Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of Georgia.

 

- 8 -



--------------------------------------------------------------------------------

WITNESS the execution of this Agreement effective on the Effective Date (defined
in Section 5).

 

PEDIATRIC SERVICES OF AMERICA, INC. By:  

/s/    EDWARD K. WISSING

--------------------------------------------------------------------------------

Printed Name:

 

Edward K. Wissing

--------------------------------------------------------------------------------

Title:

 

Chairman

--------------------------------------------------------------------------------

   

/s/    JOSEPH D. SANSONE

--------------------------------------------------------------------------------

JOSEPH D. SANSONE

   

August 16, 2004

--------------------------------------------------------------------------------

Date of signature

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

 

LIST OF PSA LOCATIONS AS OF SEPARATION DATE

 

- 10 -